ALLOWANCE
Claims 1-8 and 13-43 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 18, and 19:
The prior art of record broadly discloses a changing the coefficient of a touchscreen object based on the amount of data contained within the object wherein the coefficient friction will determine the distance the object moves on the touchscreen when the user provides a movement input.
However, the prior art of record does not explicitly teach displaying a user interface object that includes a text field on the interface and varying the distance that the user interface object moves based on whether the user has entered information into the displayed text field.  Specifically, Ikeda does teach varying the coefficient of friction for objects of different size.  However, Ikeda teaches varying the coefficient based on number of files or capacity of a file.  Ikeda does not teach varying the distance based on whether the user entered information into the text field that was displayed on the interface along with the interface object.  
Moreover, Wada also teaches that a file containing character data affects the weight of the file.  However, Wada also does not teach displaying a text field along with the object.  In other words, Wada teaches affecting the weight of the filed based on the character data contained within the file.  However, Wada does not teach displaying an interface object including a text field in a user interface wherein the user enters information into the text field which then affects the distance that the object is moved based on the user’s movement input. 
Moreover, Online Learning teaches modifying a textual document and saving the document as an icon.  The combination of Wada and Online Learning teaches modifying a text document which then would affect the weight of the displayed object.  However, neither Online Learning nor Wada teach displaying the interface object including a text field in a user interface 
After a further search, Laitinen (US 2010/0315345 A1) teaches (¶[0065]-¶[0067]) associating a higher coefficient of friction with a selected word.  Further, Laitinen teaches a higher coefficient of friction for objects which are highlighted and for handwriting entry boxes.  However, Laitinen does not explicitly teach that a coefficient of friction is higher for an object which had information entered into a text field which was displayed along an interface object.  Laitinen also teaches that the higher coefficient of friction makes dragging the object feel more difficult but does not explicitly teach changing the distance that the object is dragged based on whether information is entered into the text field. 
The prior art fails to disclose or suggest the above-emphasized limitations recited in the independent claims, particularly in the combination of steps/features required by claim 1 (and similarly, independent claims 18 and 19).  Therefore, for reasons discussed above, it is concluded that the claimed subject matter, when considered as a whole, is allowable over the prior art of record.

Therefore, the above limitations, in the specific combinations as recited in the independent claims 1, 18, and 19, define patent ability of the claims over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX OLSHANNIKOV/Primary Examiner, Art Unit 2142